Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please update the priority statement at the beginning of the Specification.  The parent application has issued and the Specification should be amended with definitive language, not prospective language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shielded building structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously set forth a “shielded building structure" but rather describes a method for shielding.
The phrase “traditional wallpaper paste” in Claim 6, line 2 is vague and indefinite as it is unclear what is the difference between “traditional wallpaper paste” and paste that is not traditional.
The phrase “traditional wallpaper paste” in Claim 12, line 2 is vague and indefinite as it is unclear what is the difference between “traditional wallpaper paste” and paste that is not traditional.
Claim 19 recites the limitation "the underside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation "the upperside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brazel et al. (DE 102005035139).
Regarding Claim 1, Brazel (‘139) teaches a method for shielding a building structure having a plurality of walls (See Abs., para. 12, Claims 30-33 and FIG-1.), 

    PNG
    media_image1.png
    701
    575
    media_image1.png
    Greyscale

the shielded building structure comprising the steps of: preparing a shielded wallpaper for connection to at least one of the plurality of walls (See para. 12, Claim 29 and FIG-1.), the shielded wallpaper comprising a metal-CVD (chemical vapor deposition) coated substrate core (See Abs., para. 11, Claim 10 and FIGs 1-3, where the metal coating #12 is applied to the fibers #10 by CVD.); 

    PNG
    media_image2.png
    994
    810
    media_image2.png
    Greyscale

(See paras. 12, 28-31, Claims 29-33 and FIG-1 where wallpaper #4 is applied to wall #1.), however, fails to expressly disclose walls connected to define an enclosed volume.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Brazel’ (‘139) structure having a ceiling, walls and floors would be enclosed or enclosable to provide a structure where a person can live and be spaced away from a variable outer environment.
Regarding Claim 2, Brazel (‘139) teaches wherein the shielded wallpaper further comprises an obverse layer of resin (See Claims 30-33 and FIGs 1-3 where the adhesive/paste resin is on plural sides of the fibers #10 within the resin.), a reverse layer of resin (See Claims 30-33 and FIGs 1-3 where the adhesive/paste resin is on plural sides of the fibers #10 within the resin.), and an adhering layer attached to the reverse layer of resin (See Claims 30-33 and FIGs 1-3 where the wallpaper #4 is attached to wall #1 by resin/adhesive/paste #5/#6.), the adhesive layer wallpaper paste (See para. 13 and Claim 16.), and wherein the step of applying the shielded wallpaper to the at least one of the plurality of walls in adhering engagement comprises applying the adhesive layer to the at least one of the plurality of walls in adhering engagement (See paras. 28-31, Claims 30-33 and FIG-1.).
Regarding Claim 3, Brazel (‘139) teaches the step of applying the shielded wallpaper to the at least one of the plurality of walls in adhering engagement comprises applying the reverse layer while still wet to the at least one of the plurality of walls to dry into an adhering engagement (See paras. 28-31, Claims 30-33 and FIG-1.), however, fails to expressly describe wherein the step of preparing a shielded wallpaper for connection to at least one of the plurality of walls comprises impregnating the metal-CVD coated substrate core with a hardening resin while still wet to form an obverse layer and a reverse layer of the hardening resin.
Brazel (‘139) teaches the paste applied wet and subsequently dries (See para. 5.).  It would have been obvious to a person having ordinary skill in the art at the time of filing the paste would have a 
Regarding Claim 4, Brazel (‘139) teaches the method discussed above, however, fails to expressly disclose wherein the shielded wallpaper is made in sheets and each sheet has edges the step of applying the shielded wallpaper comprises the steps of overlapping adjacent sheets to form an overlapping juncture and sealing the overlapping juncture to maintain shielding continuity.
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper, like the wallpaper as taught by Brazel (‘139) was known to come in sheets and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 5, Brazel (‘139) teaches wherein sealing the overlapping juncture to maintain shielding comprises applying paste (See Claims 30-33 and FIG-1.).
Regarding Claim 6, Brazel (‘139) teaches sealing by applying wallpaper paste (See paras. 5-6, 13, 17-21 and 29, Claim 29 and FIG-1.).
Regarding Claim 8, Brazel (‘139) teaches the method discussed above, however, fails to teach wherein sealing the overlapping juncture to maintain shielding continuity comprises on-site wet resin lay-up.
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper was known to come in sheets and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 9, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein the shielded wallpaper is made in sheets and each sheet has edges, the step of applying the shielded wallpaper comprises the steps of abutting adjacent sheets edge to edge to form an abutment of edges and applying a shielding strip to cover the abutment of edges
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper was known to come in sheets and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 10, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein the step of applying the shielded wallpaper further comprises the step of sealing the shielding strip to the abutting adjacent sheets to cover the abutment of edges and to maintain shielding continuity.
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper was known to come in sheets and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 11, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein sealing the shielding strip to the abutting adjacent sheets to cover the abutment of edges comprises applying at least one of paste and adhesive 
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper was known to come in sheets and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 12, Brazel (‘139) teaches wherein the paste is traditional wallpaper paste (See paras. 5-6, 13, 17-21 and 29, Claim 29 and FIG-1.).
Regarding Claim 13, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein sealing the shielding strip to the abutting adjacent sheets to cover the abutment of edges comprises on-site wet resin lay-up.
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper was known to come in sheets and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 16, Brazel (‘139) teaches wherein the building structure further comprises a ceiling and the method for shielding a building structure further comprises the steps of: preparing shielded wallpaper for connection to the ceiling, the shielded wallpaper comprising a metal-CVD coated substrate core; and applying the shielded wallpaper to the ceiling in adhering engagement to form a shielded ceiling (See para. 12, Claims 30-33 and FIG-1.).
Regarding Claim 17, Brazel (‘139) teaches wherein the ceiling comprises a support ceiling and a suspended ceiling and the step of preparing shielded wallpaper for connection to the ceiling comprises preparing shielded wallpaper for connection to the support ceiling and the step of applying the shielded wallpaper to the ceiling in adhering engagement comprises applying the shielded wallpaper to the support ceiling in adhering engagement (See para. 12, Claims 30-33 and FIG-1.).
Regarding Claim 18, Brazel (‘139) teaches wherein the building structure further comprises a floor and the method for shielding a building structure further comprises the steps of: preparing shielded wallpaper for connection to the floor, the shielded wallpaper comprising a metal-CVD coated substrate core; and applying the shielded wallpaper to the floor in adhering engagement to form a shielded floor (See para. 12, Claims 10, 30-33 and FIG-1.).
Regarding Claim 19, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein the floor comprises an overlaying subfloor and a subtending subfloor and the step of preparing shielded wallpaper for connection to the floor comprises preparing shielded wallpaper for connection to the underside of the overlaying subfloor and the step of applying the shielded wallpaper to the floor in adhering engagement comprises applying the shielded wallpaper to the underside of the overlaying subfloor in adhering engagement
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper/ flooring configurations was known to be of typical configurations and thus obvious to select this known configuration and apply in a typical manner.
Regarding Claim 20, Brazel (‘139) teaches teaches the method discussed above, however, fails to expressly teach wherein the floor comprises an overlaying subfloor and a subtending subfloor and the step of preparing shielded wallpaper for connection to the floor comprises preparing shielded wallpaper for connection to the upperside of the subtending subfloor and the step of applying the shielded wallpaper to the floor in adhering engagement comprises applying the shielded wallpaper to the upperside of the subtending subfloor in adhering engagement
It would have been obvious to a person having ordinary skill in the art at the time of filing that wallpaper/ flooring configurations was known to be of typical configurations and thus obvious to select this known configuration and apply in a typical manner.
Claims 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brazel et al. (DE 102005035139) in view of Chang et al. (KR 20010036472).
Regarding Claim 7, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein the metal-CVD coated substrate core comprises NiCVD.
Applicant does not set forth any non-obvious unexpected results for selecting one metal over another.
Brazel (‘139) teaches using metal coatings for the CVD coated substrate (See Abs. and para. 30.).  
Chang (‘472) teaches a shielded building structure shielded by a layered wallpaper having a nonwoven nickel core and organic paper (cellulose) layers above and below the core with an adhesive layer on an inside surface for bonding to a wall substrate (See Abstract, Claims 1 and 2-5, entire document and FIGs 1-2, wallpaper with nickel core #3, in between organic/cellulose layers #1 and #2 and adhesive layer #4.),

    PNG
    media_image3.png
    165
    429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    430
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing to use any known metal, including Ni as taught by Chang (‘472), to provide a wallpaper with high electrical conductivity and is effective for shielding a building structure.
Regarding Claim 14, Brazel (‘139) teaches the method discussed above, however, fails to expressly teach wherein the metal-CVD coated substrate core comprises a mesh core having non-metal warp and weft threads and interstices, and the step of preparing the shielded wallpaper further comprises the step of filing the interstices between the warp and weft threads to seal the mesh core making it at least one of vapor impermeable and vapor impermeable.
Chang (‘472) teaches a shielded building structure with a mesh to provide a reinforced structure (See p. 4, para. 12 and Example 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to use any known mesh material as taught by Chang (‘472) in Brazel (‘139) to provide a strong wallpaper that can function as intended.
Regarding Claim 15, Brazel (‘139) and Chang (‘472) teach the method discussed above, however, fails to expressly teach wherein at least one of the non-metal warp and weft threads comprises intermingled organic fibers.
Applicant does not set forth any non-obvious unexpected results for selecting one type of fiber over another.  The key parameter for shielding it provide the metal CVD material and not the secondary ingredients.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select any typical fiber used in wallpaper, including those claimed, to provide a wallpaper that can function as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	March 4, 2021